EXHIBIT 10.4

AMENDED AND RESTATED AGREEMENT

This Agreement (the “Agreement”) is made effective as of the 1st day of August,
2008 (“Effective Date”), by and between Model Reorg Acquisition LLC, a Delaware
limited liability company (“LLC”), a wholly-owned subsidiary of Perfumania
Holdings, Inc. and successor by merger to Model Reorg, Inc. (“Model”), a New
York corporation, having its principal place of business at 35 Sawgrass Drive,
Bellport, New York 11713, and Michael W. Katz (“Katz”), having his residence at
4 Gnarled Hollow Circle, Huntington, N.Y. 11743.

WHEREAS, Model and Katz entered into an agreement, dated as of the 31st day of
January, 2003 (the “2003 Agreement”), amending, restating and superceding that
certain Shareholder’s Agreement, dated as of September 16, 1997, between Model
and Katz, which provided for the issuance of certain stock in Model to Katz and
which set forth other terms and conditions governing Katz’ ownership of the
stock, the purchase of the stock by Model from Katz and various other rights and
obligations of the parties relating thereto, including without limitation
non-compete, non-solicitation and confidentiality covenants by Katz; and

WHEREAS, LLC and Katz intend hereby to amend and restate the 2003 Agreement to
read in its entirety as set forth herein so that, upon execution of this
Agreement, the terms of the 2003 Agreement will no longer be of any force or
effect and neither party shall have any further obligation thereunder; and

WHEREAS, Model has agreed to pay Katz the sum of $1,920,000, as an additional
payment for his stock in Model which will be payable over a three year term with
interest and evidenced by a promissory note; and

WHEREAS, Katz has agreed to enter into non-compete, non-solicitation and
confidentiality covenants, as set forth herein; and

WHEREAS, Model merged with and into LLC (the “Merger”), which Merger was
consummated on August 11, 2008. The group of companies that includes Perfumania
Holdings, Inc., LLC and its subsidiaries, Perfumania, Inc., Perfumania.com, Inc.
and any other subsidiaries of Perfumania Holdings, Inc. is hereinafter
collectively referred to as the “Perfumania Group”.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, the parties agree as follows:

1 Termination of the 2003 Agreement.

(a) The parties acknowledge and agree that the 2003 Agreement is hereby amended
and restated to read in its entirety as set forth herein and the terms of the
2003 Agreement shall have no further force and effect. Neither LLC nor Katz
shall have any further obligation whatsoever thereunder.

(b) Katz confirms and acknowledges that, upon execution of this Agreement, he
will own no stock in Model and will have no further right under the terms of the
2003 Agreement to any stock in Model (including without limitation any
consideration payable in the Merger to stockholders of Model) and, except as
required in this Agreement and under the promissory note executed pursuant to
paragraph 2 below, shall have no further entitlement to any payment or other
consideration for his stock in Model.



--------------------------------------------------------------------------------

2 Payment of Consideration to Katz.

LLC and the Perfumania Group shall pay Katz the sum of $1,920,000.00 evidenced
by a promissory note (the “Note”) executed by LLC, dated effective as of
August 1, 2008, in the form which is attached hereto as Exhibit A, bearing
interest at the annual rate of 4% payable in monthly installments over a
three-year period in accordance with the terms and conditions of the Note.

3 Death or Disability of Katz.

Notwithstanding the provisions of Section 2 above, upon the death or
determination of disability of Katz, any unpaid balance of the Note and accrued
interest thereon payable to Katz shall be accelerated and become immediately due
and payable to Katz, his representative or Katz’ estate.

For purposes of this Agreement, Katz shall be deemed disabled in the following
circumstances:

(a) In the event that (i) there is a determination by a physician designated
jointly by LLC and Katz that Katz suffers from illness or other physical or
mental impairment that would prevent Katz from substantially performing duties
Katz customarily performed for LLC but that said disability is not permanent as
set forth in (b) below, or a determination cannot be made as to whether or not
the disability is permanent, and (ii) such disability continues for a period of
one hundred and twenty (120) consecutive days during any twelve month period or
for one hundred and eighty (180) days, whether or not consecutive, during any
12-month period; or

(b) In the event there is a determination by a physician designated jointly by
LLC and Katz, that Katz suffers from a permanent disability, which will preclude
him from resuming duties he customarily performed for LLC at any time during the
last six months of employment.

The physician designated by LLC and Katz to make a determination as to
disability shall include in the determination being issued a statement as to
(i) whether or not the disability is permanent as defined in 3(b) above; and
(ii) if a determination cannot be made as to whether or not the disability is
permanent or if a determination is made that at the time the disability is not
permanent, the determination shall specify when the disabled Katz should be
reevaluated. The parties agree that in the event a determination is made that
the disabled Katz must be reevaluated at certain intervals, then the disabled
Katz shall submit to such reevaluations.

In the event that LLC and Katz cannot agree on a physician to designate to make
the determination as to Katz’ disability, then and in that event, the existence
of such disability shall be resolved by the opinion of two (2) licensed
physicians, one selected by LLC and one selected by Katz. If the two physicians
cannot agree as to whether or not Katz is disabled as defined herein, the two
physicians so selected shall designate a third physician and a majority of the
three physicians so selected shall determine whether or not Katz is so disabled.



--------------------------------------------------------------------------------

Anything in this paragraph to the contrary notwithstanding, Katz shall be
conclusively deemed to be (i) permanently disabled within the meaning of
paragraph 3(b) during any period in which he receives disability insurance
proceeds, provided that such proceeds are paid pursuant to a policy or benefit
payable in the event of a permanent, not short term, disability; or
(ii) disabled under 3(a)(i) above during any period in which he receives
disability insurance proceeds.

4 Confidentiality, Non-Compete and Non-Solicitation Covenants.

(a) It is agreed that Katz’ services to the Perfumania Group are of an
extraordinary and intellectual character, which gives them a peculiar value, and
that his position with the Perfumania Group places or will place him in a
position of confidence and trust with the customers, vendors and employees of
the Perfumania Group. In addition, Katz acknowledges that, as a result of his
position with the Perfumania Group, he will be able to develop relationships
with customers and vendors of one or more members of the Perfumania Group that
are vital to the future success and viability of the Fragrance Business, as
defined below, and Katz acknowledges that maintaining such relationships and
clients is an essential element to preserving the goodwill and reputation of
each member of the Perfumania Group as it relates to the Fragrance Business.
Accordingly, Katz agrees that for the period commencing on the date hereof and
ending on the date that is one (1) year following the effective date of
termination of his employment with any and all members of the Perfumania Group
(the “Covenant Period”), he will not, directly or indirectly, individually, or
through a corporate or other business entity, without the prior written consent
of the Perfumania Holdings, Inc. Board of Directors:

(i) solicit Competitive Business (as defined below) from any customer or vendor
of any member of the Perfumania Group with respect to Fragrance Business during
the Covenant Period;

(ii) attempt in any manner to persuade any customer or vendor of any member of
the Perfumania Group with respect to Fragrance Business during the Covenant
Period to cease to do Competitive Business or to reduce the amount of
Competitive Business which any customer or vendor has customarily done or
contemplates doing with any member of the Perfumania Group whether or not the
relationship between any member of the Perfumania Group and such customer or
vendor was originally established in whole or in part through his efforts;

(iii) except on behalf of any member of the Perfumania Group, employ or attempt
to employ any person who is then, or at any time during the preceding year was,
in the employ of any member of the Perfumania Group; or

(iv) except on behalf of any member of the Perfumania Group, directly or
indirectly, individually or as a partner, principal, stockholder, equity owner,
employee, agent, officer or consultant of any company, corporation, partnership
or other entity, engage in a Competitive Business in the Fragrance Business
during the Covenant Period.

For purposes hereof, “Fragrance Business” means the wholesale purchase and
wholesale and retail sale or consignment of perfumes, colognes and fragrances.
For purposes hereof, “Competitive Business” means any business engaged in any
way in the Fragrance Business.

Notwithstanding the provisions of Section 4 above, the foregoing covenants shall
not be deemed to prohibit Katz from acquiring as an investment not more than
five percent (5%) of the capital stock of a company in the Fragrance Business,
whose stock is traded on a national securities exchange.



--------------------------------------------------------------------------------

(b) The terms and conditions of sub-subparagraphs (i) through (v) of this
subparagraph (b) shall apply during Katz’ employment with, and for a period of
three years following the termination of Katz’ employment with, any and all
members of the Perfumania Group.

(i) For purposes of this Agreement, “Confidential Information” means all
information, data and knowledge disclosed to or made available to Katz by any
member of the Perfumania Group concerning the organization, business, technology
or finances of any member of the Perfumania Group or of any third party company
in the Fragrance Business that any member of the Perfumania Group is under an
obligation to keep confidential, including, but not limited to, trade secrets or
confidential information such as customer lists or compilations, alternate
source vendor information, pricing and cost information, and financial
information.

(ii) Katz shall not publish or otherwise disclose the Confidential Information
or any part thereof to any other person, firm or corporation; provided, however,
that the obligation not to publish or disclose the Confidential Information
shall not apply to any of the following: (A) information that Katz receives from
a third party without restriction or without breach of this Agreement;
(B) information that is approved for release by the written authorization of the
Board of Directors of the member of the Perfumania Group to which such
information pertains or from which such information was obtained;
(C) information that is or becomes publicly known, except when that information
becomes publicly known as a result of an action of Katz; or (E) the disclosure
of information which is required or protected by law or court order.

(iii) Katz shall safeguard the Confidential Information from disclosure or
dissemination using a comparable level of diligence that Katz uses in
safeguarding his own confidential information and that the members of the
Perfumania Group generally use to safeguard their confidential information.

(iv) In the event that Katz is requested or required (by oral questions,
interrogatories, requests for information or documents subpoena, civil
investigative demand or similar process) to disclose any Confidential
Information, Katz will, if practicable to do so, provide the applicable member
of the Perfumania Group with prompt notice of such request(s) so that such
member may seek an appropriate protective order and/or waive compliance with the
provisions of this Agreement.

(v) All Confidential Information shall remain the sole and exclusive property of
the applicable member of the Perfumania Group at all times. No license in
Confidential Information is granted to Katz either directly or indirectly by
this Agreement, nor are any rights of ownership in Confidential Information
granted by this Agreement.

(c) Katz acknowledges and agrees that the covenants and obligations he has with
respect to noncompetition, nonsolicitation and confidentiality of LLC and the
members of the Perfumania Group contained in this paragraph relate to special,
unique and extraordinary matters and that a violation of any of the terms of
such covenants and obligations will cause LLC and members of the Perfumania
Group irreparable injury for which adequate remedies are not available at law.
Therefore, Katz agrees that LLC or any



--------------------------------------------------------------------------------

member of the Perfumania Group shall be entitled to an injunction, restraining
order or such other equitable relief as a court of competent jurisdiction may
deem necessary or appropriate to restrain Katz from committing any violation of
the covenants and obligations contained in this paragraph. These injunctive
remedies are cumulative and are in addition to any other rights and remedies
that LLC or any member of the Perfumania Group may have at law or in equity.

(d) Notwithstanding the foregoing sentence, in the event of a breach of
paragraph 4 of this Agreement alleged by LLC, any payments due to be made to
Katz under paragraph 2 of this Agreement shall continue to be made for a period
ending on the earlier to occur of (i) the date that is three (3) months
following the commencement of an action for injunctive relief or an arbitration
proceeding relating to such breach, or (ii) the determination by the court or
arbitration panel, as applicable, that such breach occurred. Thereafter, LLC may
discontinue any further payments to Katz unless and until the court or
arbitration panel, as applicable, makes a final determination that Katz did not
violate paragraph 4. In any suit for damages resulting from such breach, Katz
shall be entitled to a setoff against any damages recovery made by LLC (the “LLC
Damages”) in the amount of any unpaid balance of the promissory note issued
pursuant to paragraph 2 above (the “Katz Setoff’), it being understood that if
the LLC Damages exceed the Katz Setoff, then LLC’s recovery shall be limited to
the amount of the Katz Setoff and any excess, if any, of the LLC Damages over
the Katz Setoff shall be waived by LLC. If the Katz Setoff exceeds the LLC
Damages, then Katz shall recover against LLC for such excess. The limitation on
damages recovery by LLC that is specified in this subparagraph shall not in any
way impair LLC’s right to obtain injunctive relief for a violation of paragraph
4 of this Agreement. In the event of an Event of Default, as defined in the
Note, and the expiration of thirty (30) days following written notice from Katz
of such Event of Default, Katz’s covenants under paragraph 4 hereof and all
obligations of Katz under said paragraph 4 will terminate and be null and void
unless such Event of Default is cured within said thirty day period.

5 Quality King Guarantee.

(a) Quality King Distributors, Inc. (“Quality King”) hereby unconditionally,
irrevocably and absolutely guarantees to Katz and his successors and assigns,
the due and prompt performance and payment, as applicable, by LLC of all of
LLC’s obligations under or pursuant to this Agreement. (b) Simultaneously with
the execution and delivery of the Note to Katz, Quality King shall deliver to
Katz a guaranty substantially in the form attached hereto as Exhibit B signed by
an officer of Quality King guaranteeing the due and prompt performance and
payment by LLC of all of its obligations under the Note.

6 Entire Agreement: No Waiver.

This Agreement contains the entire understanding and agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, either oral or written, with respect to the
subject matter hereof, and there are no representations, warranties, promises,
covenants or understandings other than those expressly set forth herein. No
waiver of a breach of any provision hereof or a default under any provision
hereof shall be deemed a waiver of such provision or of any subsequent breach or
default of any kind or nature. No provision of this Agreement may be amended or
waived except in writing signed by the party to be charged.



--------------------------------------------------------------------------------

7 Severability.

In the event that any provision of this Agreement shall be declared invalid or
unenforceable, such invalidity or unenforceability shall not affect the validity
or enforceability of the other provision s of this Agreement.

8 Successors and Assigns.

The terms and provisions of this Agreement shall inure to the benefit and be
binding upon (1) LLC and its successors and assigns and all the members of the
Perfumania Group, and (2) Katz and his respective heirs, legal representatives,
successors and assigns.

9 Governing Law.

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York applicable to contracts made and to be performed solely
within such State by residents thereof, without regard to New York’s internal
law governing conflicts of laws.

10 Notices.

All notices and other communications given hereunder shall be in writing and
shall be sent by registered or certified mail, return receipt requested, or by
recognized overnight courier such as Federal Express or UPS, addressed to the
party for whom or for which intended, in the case of LLC, to its then principal
office, or at such other address of which LLC shall have given notice to Katz in
the manner herein provided, and in the case of Katz, at his residence address as
the same is first set forth above or at such other address of which Katz shall
have given notice to LLC in the manner herein provided, with a copy of all such
notices and communications to be given concurrently to Alfred R. Paliani, Esq.,
General Counsel, Quality King Distributors, Inc., 35 Sawgrass Drive, Bellport,
New York 11713. Notwithstanding the death of Katz, any notice intended for his
executors or administrators shall be addressed to such party unless and until
such executors or administrators shall have furnished evidence of their
qualification as such and shall have given notice of the address to which
notices intended for such executors or administrators shall be sent.

11 Maintenance of Copies.

The parties hereto agree to cause a copy of this Agreement to be kept on file at
the offices of LLC.

12 Arbitration.

Any controversy or claim arising out of or relating to this Agreement shall be
submitted to arbitration before a single arbitrator and such arbitration shall
comply with and be governed by the Commercial Arbitration Rules of the American
Arbitration Association (“AAA”), as are applicable to contracts made and
performed entirely within the State of New York. Said arbitration shall take
place in the office of AAA located Suffolk County, New York or such other place
as mutually agreed upon by the parties in writing. An award by the arbitrator
shall be binding upon both parties. Each party shall bear his or its costs of
arbitration, including without limitation, attorneys’ fees and a one half share
of the arbitrator’s fees. Judgment on the award rendered by the arbitrator may
be entered by the Supreme Court for the State of New York, County of Suffolk.



--------------------------------------------------------------------------------

13 Counterparts.

This Agreement may be executed in several counterparts, each of which shall be
deemed an original, and said counterparts shall constitute but one and the same
instrument. In addition, signed signature pages transmitted by facsimile or
scanned into an image file and transmitted via email shall be deemed due
execution of the Agreement.

IN WITNESS WHEREOF, Katz has hereunto set his hand and LLC has caused this
Agreement to be executed and its corporate seal affixed by its officers
thereunto duly authorized on the date first above written.

 

        MODEL REORG ACQUISITION LLC

/s/    Michael W. Katz

      By:  

/s/    Donna Dellomo

        Name:   Donna Dellomo         Title:   Secretary and Treasurer        
QUALITY KING DISTRIBUTORS, INC.         As to Paragraph 5 Only         By:  

/s/    Glenn Nussdorf

        Name:   Glenn Nussdorf         Title:   President



--------------------------------------------------------------------------------

EXHIBIT A

PROMISSORY NOTE

 

$1,920,000.00      

Bellport, New York

Dated: As of August 1, 2008

FOR VALUE RECEIVED, the undersigned MODEL REORG ACQUISITION LLC, a Delaware
limited liability company (the “Maker”), and its successors and assigns, having
an office at 35 Sawgrass Drive, Bellport, New York 11713, promises to pay to the
order of MICHAEL W. KATZ (the “Holder”), having his residence at 4 Gnarled
Hollow Circle, Huntington, N.Y. 11743, the principal sum of one million nine
hundred twenty thousand dollars and no cents ($1,920,000.00) as hereinafter
provided, together with interest (computed on the basis of a 360-day year of
twelve 30-day months) at a rate equal to four percent (4%) per annum on the sum
of the unpaid principal amount hereof from the date hereof until the principal
amount hereof and accrued interest thereon is paid in full, whether upon
maturity or by acceleration or otherwise. The agreement (the “Agreement”), dated
as of August 1, 2008, between Holder and Maker, respecting, among other things,
the payment to Holder of the remaining purchase price for Holder’s stock of
Model Reorg, Inc., the Maker’s predecessor, among other obligations of the
parties thereto, is hereby incorporated by reference in its entirety and made a
part hereof, excluding paragraph 12 thereof relating to arbitration of disputes.

The principal amount of this Note, which is equal to one million nine hundred
twenty thousand dollars and no cents ($1,920,000.00), and all interest accruing
thereon for the period commencing on the date hereof through and including the
date that the principal balance hereof is paid in full, shall be payable in
thirty-six (36) equal installments of principal in the amount of $53,333.33
each, payable monthly commencing on September 1, 2008, with each subsequent
installment payable on the first day of each month thereafter, and the final
installment payable on August 1, 2011, each such installment to be paid together
with all interest accrued on the unpaid principal balance hereof as of the date
of each such installment.

The Maker hereby waives all applicable exemption rights as well as valuation and
appraisement, presentment and demand for payment, protest and notice of protest,
notice of dishonor, protest and demand, demand and dishonor, and non-payment of
this Note, and expressly agrees that its liability under this Note shall not be
affected by any renewal or extension in the time of payment of the principal
and/or interest due and payable hereunder, regardless of the number of such
renewals and extensions. No failure or delay by the Holder in exercising any
right, power or privilege hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any rights, power or privilege.

If this Note (a) is not paid when due or (b) is collected through a bankruptcy,
receivership or other court proceeding, whether before or after this Note is
due, or (c) is placed in the hands of attorneys for collection, the undersigned
agrees to pay, in addition to the then outstanding balance of the principal sum,
any accrued and unpaid interest thereon and all other fees, sums, charges and
amounts due and payable under this Note, all costs of collecting or attempting
to collect the same (including, but not limited to, reasonable attorneys’ fees
and disbursements) incurred by the Holder hereof.



--------------------------------------------------------------------------------

This Note may not be altered, amended, canceled, changed, discharged, modified,
terminated or waived orally, but only by an agreement in writing dated and
executed by the party against which enforcement of such alteration, amendment,
change, cancellation, discharge, modification, termination or waiver is sought.

Any notice, request, demand, consent, approval or other communication which the
Holder hereof or the undersigned is obligated or may elect to give hereunder
(“Notice”) shall be given by registered or certified mail, return receipt
requested, postage prepaid, or by recognized overnight courier such as Federal
Express or UPS, addressed to the party to receive such Notice at such party’s
address first above set forth. Either party may, by Notice given as aforesaid,
change its address for all subsequent Notices. Notices shall be deemed given as
of the second business day following the date when mailed as aforesaid.

This Note may be prepaid in whole or in part at any time without premium or
penalty.

Upon the happening of any of the following events, each of which constitutes a
default (“Event of Default”), all sums due will thereupon or at any time
thereafter, at Holder’s option, without notice or demand, become immediately due
and payable:

(1) failure of any Obligor (which term means and includes Maker and any
endorser, surety, guarantor or other party liable for payment of this Note) to
pay an installment of principal and interest on or before the expiration of ten
(10) days following written notice from Holder to Maker of its failure to make
timely payment of such installment hereunder; (2) the filing of any petition
under the Bankruptcy Code or any similar federal or state statute by or against
any Obligor or the insolvency of any Obligor; or (3) the making of a general
assignment by any Obligor for the benefit of creditors, appointment of or taking
possession by a receiver, trustee or custodian or similar official for any
Obligor or for any assets of any such Obligor or institution by or against any
Obligor of any kind of insolvency proceedings or any proceeding for dissolution
or liquidation of any Obligor which is not dismissed within 90 days of the
filing thereof; or (4) failure of Obligor (which term means and includes the
Maker and any endorser, surety, guarantor or other party liable for payment of
this Note) to pay unpaid principal balance of this Note and any accrued interest
thereon upon acceleration in accordance with paragraph 3 of the Agreement.

Holder will have all of the rights and remedies of a creditor under all
applicable law. Without limiting the generality of the foregoing, upon the
occurrence of an Event of Default, Holder may, at his option, and without notice
or demand declare the entire unpaid principal and accrued interest accelerated
and due and payable at once.

The provisions of this Note shall be binding upon and inure to the benefit of
the undersigned Maker and the Holder hereof and their respective heirs, legal
representatives, successors and assigns,. For the purposes of this Note, the
phrase “Holder” shall also mean and include all subsequent holders of this Note.



--------------------------------------------------------------------------------

In case any one or more of the provisions contained in this Note shall for any
reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provisions
hereof, but this Note shall be construed as if such invalid, illegal or
unenforceable provision had never been included.

This Note shall be governed by, and construed and enforced in accordance with,
the laws of the State of New York, without giving effect to New York’s internal
law governing conflicts of laws.

 

MODEL REORG ACQUISITION LLC By:  

/s/    Donna Dellomo

Name:   Donna Dellomo Title:   Secretary and Treasurer



--------------------------------------------------------------------------------

EXHIBIT B

GUARANTY

In consideration of, and to induce Michael W. Katz (“Katz”) to execute, that
certain agreement (the “Agreement”) by and between Katz and Model Reorg
Acquisition LLC (the “LLC”), a Delaware limited liability company, dated as of
August 1, 2008, and to induce Katz to accept a promissory note (the “Note”),
dated as of August 1, 2008, from the LLC for the sum of $1,920,000 plus interest
as described in the Note, as part of the payment for Katz’s stock in the Model
Reorg, Inc., the LLC’s predecessor, the undersigned, Quality King Distributors,
Inc., a New York corporation (“Guarantor”), intending to be legally bound,
hereby unconditionally, irrevocably and absolutely guarantees, to Katz and his
successors and assigns, the due and prompt payment and performance by the LLC of
all of the LLC’s obligations and liabilities (the “Obligations”) under or
pursuant to the Note, as defined more particularly below.

The word “Obligations” is used herein in its most comprehensive sense and
includes, without limitation, any indemnity obligations, agreements, payment
obligations, covenants, warranties or representations of the LLC under or
pursuant to the Note, whether existing now or arising after the date of this
Guaranty.

The liability of Guarantor hereunder is primary and shall be enforceable against
Guarantor without first resorting to the LLC or exhausting remedies against the
LLC and regardless of the solvency or insolvency of the LLC at any time. Any
forbearances, acceptance of payments on account, extensions of time for payment
of charges in the form of indebtedness, acceptance or release of security,
invalidity or enforceability of the Obligations and any change in the status of
the LLC shall not release Guarantor from any liability under this Guaranty.
Guarantor understands and acknowledges that by virtue of this Guaranty,
Guarantor has specifically assumed any and all risks of a bankruptcy or
reorganization proceeding with respect to the LLC. Guarantor agrees that in the
event a settlement is made with the LLC for less than the amount due Katz,
Guarantor shall not be released from liability for the balance still due Katz
even though the LLC shall have been released from said Obligations.

This is an absolute, continuing and unconditional Guaranty, and Guarantor’s
obligations hereunder shall not be affected by (i) the validity, regularity or
enforceability of the Note; or (ii) any other circumstance whatsoever (with or
without notice to or knowledge of the LLC) which constitutes, or might be
construed to constitute, an equitable or legal discharge of the LLC from the
Obligations, in bankruptcy or in any other instance. This Guaranty shall remain
in full force and effect from this date until all the Obligations have been paid
or otherwise satisfied or performed in full.

Guarantor hereby waives notice of acceptance of this Guaranty, notice of
presentment and protest of the Note, diligence, notice of any default by the
LLC, and all other notices to which Guarantor might be entitled or which may be
required by law. Guarantor waives the benefit of any statutes of limitations
affecting Guarantor’s liability hereunder or the enforcement this Guaranty. The
Guarantor hereby absolutely subordinates to the Obligations, both in right of
payment and in the time of payment, any present or future debts or obligations
of the LLC to Guarantor, except to the extent that Guarantor’s senior secured
bank lenders have a prior perfected security interest in such present or future
debts or obligations of the LLC to Guarantor.



--------------------------------------------------------------------------------

Guarantor agrees to pay Katz all costs, reasonable attorneys’ fees and
reasonable expenses paid or incurred by Katz in enforcing any of his rights
under this Guaranty, as well as interest, on any unpaid Obligations of the
Corporation to Katz under the Note at the rate set forth in the Note.

Guarantor hereby represents and warrants (i) that it is duly organized and
validly existing in good standing under the laws of the jurisdiction under which
it is organized, and is duly qualified to do business and is in good standing in
every other jurisdiction as to which the nature of the business conducted by it
makes such qualification necessary; (ii) that it has power and authority to
enter into and perform this Guaranty; (iii) that the execution, delivery and
performance of this Guaranty by it have been duly authorized by proper action
and are not in contravention of law or of the terms of its articles of
incorporation or bylaws, or equivalent charter documents, or any agreement,
instrument, indenture or other undertaking to which it is a party or by which it
is bound; (iv) that all registrations and approvals of any governmental agency,
department or commission necessary for the execution, delivery and performance
of this Guaranty and for the validity and enforceability thereof, have been
obtained and are in full force and effect; (v) that this Guaranty is the legal,
valid and binding obligation of the Guarantor, enforceable against Guarantor in
accordance with its terms; and (vi) that no legal proceedings are pending, or to
the best of Guarantor’s knowledge threatened, before any court or governmental
agency which would reasonably be expected to adversely affect in a material
manner its financial condition, operations or any licenses or its ability to
perform under this Guaranty. All representations and warranties made by
Guarantor herein shall survive the execution hereof.

Guarantor is an affiliate of the LLC and has received, or will receive, direct
or indirect benefit from the making of this Guaranty with respect to the
Obligations.

This Guaranty shall be construed, interpreted and applied in accordance with the
internal laws of the State of New York, exclusive of its choice of law
provisions and regardless of the laws that might otherwise govern under
applicable principles of conflict of laws.

GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS FOR ITSELF AND ITS
PROPERTY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS GUARANTY, OR THE
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
NON-EXCLUSIVE JURISDICTION AND VENUE OF THE FEDERAL COURTS OF THE UNITED STATES
OF AMERICA FOR THE EASTERN DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY
FINAL JUDGMENT THEREOF.

In case any provision of this Guaranty shall be invalid, illegal or
unenforceable, such provision shall be severable from the rest of this Guaranty
and the validity, legality and enforceability of the remaining provisions shall
not in any way be affected or impaired thereby.



--------------------------------------------------------------------------------

Guarantor agrees that this Guaranty shall be binding on its successors and
permitted assigns; provided, however, that this Guaranty may not be assigned by
Guarantor without the prior express written consent of Katz, which consent shall
not be unreasonably withheld or delayed. Any assignment made in contravention of
this paragraph shall be null and void.

None of the terms or provisions of this Guaranty may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
Guarantor and Katz.

This Guaranty may be executed in one or more counterparts, including facsimiles
thereof, all of which shall be considered one and the same Guaranty.

IN WITNESS WHEREOF, this Guaranty is signed as of the 1st day of August, 2008.

 

GUARANTOR: QUALITY KING DISTRIBUTORS, INC. By:  

/s/    Glenn Nussdorf

Name:   Glenn Nussdorf Title:   President

Acknowledged and agreed:

 

/s/    Michael W. Katz

Michael W. Katz